Lochrane, Chief Justice.
The plaintiff brought his action against William H. Whitehead, in Baker Superior Court. When the case came on for trial, the Court dismissed the action, upon motion, upon the ground that the plaintiff had not filed his affidavit in relation to the payment of taxes, under the second section of the Act of October 13th, 1870, and granted an order dismissing said action, which is excepted to and forms the ground of objection in this case. It is contended that the Act in question is unconstitutional, upon the various grounds which have been argued and reargued before this Court, *541until the path has become beaten down, and the general authorities familiar to every Court and every lawyer. In the view which we entertain of this case, it would be a waste of time to review the list of authorities which have been presented relative to the infringement or impairment of contracts. This question has been adjudicated under the previous Acts, so far as principle and analogy may render it applicable. But I do not think that the ease at bar involves any review of the principles of the decisions. The Legislature of Georgia has declared, by the Acts in question, that her Courts shall be closed to the inforcemeut of debts until the legal taxes, due thereon have been paid, and granted six months after the passage of such enactment, within which parties plaintiff, designing to use the processes of Court, should conform to the legal requisition made upon them. Had the State of Georgia, through her Legislature, the constitutional power to pass this Act? If she had, then the question is settled. Before expressing an opinion upon this proposition, let us first see simply what the Act is. It requires a citizen or other party, before using the processes of her Courts, to pay all the legal taxes chargeable by law upon such claims. We need not discuss the power of the Legislature. Section 5th, Article III., of the Constitution of 1868, Code, 5145, declares “ the General Assembly shall have power to make all laws and ordinances consistent with this Constitution, and not repugnant to the Constitution of the United States, which they shall deem necessary and proper for the welfare of the State.” This grant of power, delegated by the people in convention to the legislative branch of the government, is as broad as the limits of the State, and as comprehensive as the public interests or public welfare may demand. It is a right restrained by only two limitations : First, the Constitution of the State itself, and second, the Constitution of the United States.
By reference to the Constitution of Georgia, the power of taxation is declared to exist over the whole State, and shall *542be exercised by the General Assembly. The Constitution of the United States contains no inhibition upon this exercise of the sovereign power, but it is recognized; nor indeed could it be, in any manner, impinged. If it be then a conceded right that the State has the power to impose taxes, it follows that she may, in the wisdom and the will of the constituted authorities, provide means for their collection, and impose penalties upon all who may fail in their compliance with her legitimate demands. And a power, therefore, to impose tax and collect the same, is one which can be questioned by no authority whatever. Nor is it in the province of Courts to pass upon the wisdom of legislative Acts, or restrain their inforcement, except there be clear violation of some constitutional provision. We then come to the Constitution of the United States. Article I., section 10, contains the limitation of the powers of the individual States, and which declares, among other things, “ no State shall pass any law impairing the obligation of contracts.”
Does the Act in question fall within this Constitutional inhibition. The preamble to the Act declares its purpose to be “an Act to extend the lien of set-off and recoupment as against debts contracted before the first day of June, 1865, and to deny to such debts the aid of the Courts until the taxes thereon have been paid.” Thus it will be seen that the declared purpose of the Act is not to interfere with the contract, whatever it may be, or to impair its obligation, but is simply, in effect, to compel parties to pay their legal taxes chargeable by law or declare the same have been paid, before the Courts of Georgia will give the benefit of its processes and powers and the use of its legal officers to enforce the contract or obligation. But it may be said that this law is cunningly devised to accomplish a different result from that which the Legislature have declared; because the right of a State Court to dismiss suits when the legal taxes have not been paid, as an original proposition will scarcely be questioned. The United States has devised, in its wisdom, a *543scheme of laws for the collection of taxes and contracts or obligations failing to bear upon their face the proper stamps, attesting the payment of such tax upon promissory notes. Its Courts will not entertain jurisdiction of such notes, and such denial of the use of the Federal Courts, its processes, powers and officers is not considered an impairment of the obligation of the contract, but arises from the fault of the plaintiff in not affixing the evidence, in the manner prescribed by the laws of the United States, to the instrument. And this general principle may be broadly asserted, that the legislative power, State or National, has the right to prescribe, not only the rules of evidence in relation to the payment of such taxes, but to direct the dismissal of such suits as may fall within the rules of evidence thus prescribed. We are accustomed to take too limited a view of the great powers which are lodged in the legislative department of the Government. While, in theory, the other departments, judicial and executive, may be co-ordinate, yet it is a fact, authenticated by history, that the people attach themselves to the Legislature as the fountain of power, whose right it is to direct the action and enlarge or limit the powers exercised by the others. The Supreme Court of the United States may adopt rules to-day which the legislative will to-morrow may revoke. And this Court, in its plenitude of power, is alike the subject of State legislation. And when the Legislature, by the Act of 1870, prescribes “that it shall be the duty of the plaintiff to file his affidavit that all legal taxes chargeable by law upon such debts or contracts have been duly paid or the income thereon for each year since the making of the same, and that he expects to prove the same upon the trial, and upon failure to file such affidavit said suit shall, on motion, be dismissed/' it only laid down a rule of evidence incumbent on the plaintiff, the neglect of which accomplished the aim the law proclaimed in the dismissal of his action. And this rule is in consonance with other subject matters of legislation equally prescribed by the Legislature, equally im*544perative, equally arbitrary and equally disastrous, if not complied with. Case after case, involving great legal rights, a few Courts ago were dismissed by this Court for non-compliance with one of its rules, and to-day failure to file a bill of exceptions in proper form or in proper time, or to furnish the Court with copies or briefs would be visited with equally disastrous consequences. Mistakes of pleading or misconception of duty would entail the same result. In a word, the Legislature prescribes the machinery of the Courts, and when, in motion, they are governed by the arbitrary regulations of of the sovereign, as to the times of holding them, the mode and manner of bringing actions, the time within which they must be brought, the rules of evidence governing them, and the technicalities of form in which they must be presented. And we might here remark, as a part of the remedy nob involving the obligation of the contract, great and substantial changes have been made in the judiciary system of our State which we recognize as beneficial in their operation and results, since this class of contracts was entered into. Much has been said in the argument as to the character of this legislation as against the policy of the Federal Constitution, which we do not deem called upon to decide. By reference to the power of the General Assembly, we find that they are invested with power to make such laws as they deem necessary and proper for the welfare of the State.
As to what should be to the welfare of the State, they are the exclusive judges. Nor is this a new power found in the constitutional charter of 1868, but is found in her other Constitutions, and belongs to a series of legislative Acts, commencing with the great revolution through which she passed, and exhibiting in each successive legislation a design to protect the people in the little that had been left from the ravages of war, and equalize the disasters which fell so thick and heavy, after the storm had subsided. In its inception it was a question of proper and legitimate public policy for the Legislature to look over the wreck and ruin, the disasters *545and devastations which had accrued, and interpose the legislative power against the exactions and cormorancy of some who, armed by the processes of the Courts and the machinery of her ministerial officers, would have plunged the unfortunate victims of the war still deeper in a sea of trouble. To legislate for the public welfare, which was a constitutional duty of the Legislature, involved not only a dry administration of the legislative duty, but invoked their highest degree of statesmanship. With singular and felicitious unanimity, they and their successors have proudly endeavored to preserve the public welfare and protect the individual victims, and we see nothing in this last Act, now under review, more exceptional to the legitimate powers, exercised under the Constitution, than may be found in the legislation of the Ordinance of 1865, which has been held by this Court to be Constitutional. In Slaughter vs. Culpepper, 35 Georgia, 27, this Court, in construing the second section of the Ordinance of 1865, and in reply to the argument that this Ordinance was violative of that prohibition in the Constitution of the United States which forbids any State from passing any law impairing the obligation of contracts, said “ we cannot think this clause of the Ordinance obnoxious to the objection ; it does no more really, than change a rule regulating the admission of testimony in Courts of law * * * * *
Who is prepared to deny that the Legislature may not, at its discretion, alter and amend old rules of evidence and establish new? Who, that it may not obliterate all distinctions which now characterize modes of procedure in Courts of law and Courts of equity, and to command, if they so enact, that the broad and liberal principles upon w'hich justice is administered, on the equity side of our Superior Courts, shall apply to and control the verdicts of the juries on its law side?” And we may add, who is prepared to deny that the Legislature of the State of Georgia, within its legitimate power, may not demand the payment of legal taxes due to it, before its Courts shall be used for the enforce*546ment of such contracts upon which legal taxes are due and chargeable, and to grant time within which such taxes shall be paid, and prescribe the mode by which such facts will appear? Back of 1865 we find the same principle of the public welfare finding its enactment in stay-laws and various other laws intended to protect the unfortunate debtor from the exigences by which he was surrounded.
This series of legislative enactments have, from the commencement, no where purported to impair the obligation of contracts, but simply to add new rules of evidence by which the new defenses, growing out of the war and its concomitants, might be pleaded and established by proof. The condition in which the State was plunged after the war, invoked the same legislation for the public welfare which was so universally conceded to exist during the war. Every species of tangible property had mingled with the general ruin. Slavery, the basis of nearly all credits, had been extinguished. Millions of dollars worth of other property had been destroyed. The production of cotton had been prohibited by law; the barns and smokehouses were made contributory to the Confederate commissary, and what was left from failure of transportation was consumed by exiles from the borders. The currency of the United States was prohibited circulation, and nothing was left untouched save the evidences of debt, which had been regarded worthless while the storm was raging, but came to life with the restoration of peace, and which, by legal enforcement, would have left the State a republic of paupers. We think that the legislation was not only proper, but demanded by the public welfare, and exhibited the wisdom of the Legislature, and should be sustained by the Court in all its efforts, in the granting of remedies to protect the people from overwhelming ruin. And, except constrained by the most imperative duty to restrict its exercise by the constitutional prohibition of the United States referred to, it should be, on grounds of constitutional right and policy, sustained. And in the case *547at bar, we have no doubt of the right of the Legislature to deny processes and powers of its own Courts to all parties who have failed to pay the legal taxes due and chargeable, and have failed to comply with the rules of evidence prescribed by the Legislature in filing affidavits, in 'conformity to the second section of the Act of October 13th, 1870, and affirm the judgment of the Court below in dismissing such action upon such grounds. There was no other mode prescribed to bring up the issue. The requisition of the Legislature was legal under our Code.
These defaulting taxes ought to have been paid to the Comptroller General, and the party should have made affidavit as prescribed by the statute, and upon his failure to do so and filing an affidavit to that effect, in terms of the Act, it was the duty of the Court to have dismissed his case.
Nothing can be clearer than the fact recognized by the Legislature, that the contract subsisting between the parties shall remain untouched. There is not a word of the Act impairing the contract, nor is the remedy provided by law for its enforcement denied. Both the obligation and the remedy are distinctly left as they existed, nor is any unreasonable burden imposed upon the party. The duty to pay tax is one of the higest duties of citizenship known to the law. Taxes are necessary to the administration of the Government, and when any class of men evade their payment, the act is not only disloyal, but imposes on others a higher taxation than is their just share of obligation to the Government. We do not see why any plaintiff or owner of a note should complain of the requisition upon him for the legal taxes due and chargeable thereon. If he has paid it, then he is entitled to his contract’ and the remedy of its enforcement. But if he has 2iot why should the State open its Courts to one who has confessedly failed to pay his legal taxes? It has the sovereign right to prevent his voting until he pays his tax. Cannot the same power prevent the use of its Courts? But it is said it is ex post facto. By reference to the law we find *548no new taxes imposed by it, and no forfeiture of the contract is declared for their non-payment. And again, ample time, six months, is allowed within which to comply with the law.
Upon consideration, we hold that the State of Georgia has the constitutional right to close her Courts against those who have failed to pay their legal taxes to the State upon such property or contracts which she may prescribe, and upon which taxes have been imposed, and prescribe the mode by which such fact may be attested.
And for these reasons, we affirm the judgment of the Court below.